Exhibit 10.1

 

 

CREDIT AND RESTRUCTURING AGREEMENT

BETWEEN

DIGITAL LIGHTWAVE, INC.

AND

OPTEL CAPITAL, LLC

APRIL 4, 2008

 

 



--------------------------------------------------------------------------------

CREDIT AND RESTRUCTURING AGREEMENT

This Credit and Restructuring Agreement (this “Agreement”) is entered into as of
April 4, 2008, by and between Digital Lightwave, Inc., a Delaware corporation
(“Borrower”), and Optel Capital, LLC, a Delaware limited liability company
(“Lender”).

RECITALS

A. Whereas Lender has advanced funds to Borrower pursuant to those several
secured promissory notes listed on Schedule A attached hereto (the “Prior
Secured Promissory Notes”);

B. Whereas as of the date hereof, (i) the total outstanding principal amount
owed by Borrower to Lender pursuant to the Prior Secured Promissory Notes equals
$27,945,177 (collectively, the “Outstanding Principal”), all of which is
currently due and payable in full upon demand by Lender at any time, and
(ii) the total outstanding accrued and unpaid interest thereon equals $7,708,983
(the “Outstanding Interest,” and collectively with the Outstanding Principal,
the “Outstanding Debt”);

C. Whereas, Borrower currently has insufficient capital resources to satisfy the
Outstanding Debt and desires that Lender: (1) restructure the Outstanding Debt,
and (2) make additional credit accommodations available to Borrower in the form
of one or more loans to be used by Borrower to finance its on-going general
corporate purposes in an aggregate principal amount not to exceed $2,500,000
(the “New Commitment”); and

D. Whereas, in order to induce Lender to restructure the Outstanding Debt and
provide Borrower with the New Commitment, Borrower desires to make the
Outstanding Debt and New Commitment convertible into Borrower’s Common Stock on
the terms and subject to the conditions set forth herein.

AGREEMENT

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
following meanings:

“Accredited Investor” means an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

“Borrower” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“Borrower’s Address” means 5775 Rio Vista Drive, Clearwater, FL 33760.

“Business Day” means a day other than a Saturday or a Sunday on which financial
institutions in Clearwater, Florida are open for business.

“Bylaws of Borrower” means the bylaws of the Borrower, as amended from time to
time.

“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which Borrower now or hereafter acquires any right, title, or interest.

“Certificate of Incorporation” means the certificate of incorporation of
Borrower, as amended from time to time.

“Change of Control” means a sale of all or substantially all of Borrower’s
assets, or any merger or consolidation of Borrower with or into another
corporation; other than a merger or consolidation in which the holders of the
shares of capital stock of Borrower outstanding immediately prior to such
transaction continue to hold (either by the voting securities remaining
outstanding or by their being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of Borrower, or such surviving entity, outstanding immediately after
such transaction.

“Closing” means the action, execution and delivery of such agreements and other
instruments and documents as necessary or appropriate to effect the transactions
contemplated by this Agreement and the other Credit Documents in accordance with
the terms hereof and thereof.

“Closing Date” has the meaning set forth in Section 2.4.

“Collateral” has the meaning set forth in the Security Agreement.

“Common Stock” means the common stock, par value $0.0001 per share, of Borrower.

“Conversion Feature” has the meaning set forth in Section 2.3(b).

“Conversion Price” means, for any Promissory Note, the greater of (a) $0.01, or
(b) one hundred percent (100%) of the average of the daily volume-weighted
average price of Common Stock quoted or traded on the over-the-counter market as
reported by Pink Sheets LLC (the “Pink Sheets”) (or, if the Common Stock is not
quoted or traded on the Pink Sheets at the time of conversion, such other
primary market on which the Common Stock is quoted or traded) during the period
of five consecutive trading days ending on the date immediately prior to the
date of the conversion of such Promissory Note, from time to time.

“Credit Documents” means and includes this Agreement, each New Commitment Note,
the Secured Convertible Promissory Note, the Security Agreement, and the
Registration Rights Agreement and all other documents, instruments and
agreements delivered by Borrower in connection with any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Disinterested Stockholders” means those stockholders of Borrower that are not
Affiliates of Lender and are not otherwise interested parties in any of the
transactions set forth herein.

“Disinterested Stockholder Approval” has the meaning set forth in
Section 2.3(b).

“Equipment” means any “Equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and any and all additions, upgrades, substitutions and
replacements of any of the foregoing, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires an interest.

“Governmental Authority” means any domestic or foreign national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Intellectual Property” means, collectively, all rights, priorities and
privileges of Borrower relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, inventions, patents, patent licenses, trademarks, trademark
licenses and trade secrets (including customer lists), domain names, Web sites
and know-how.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

“Material Adverse Effect” means any change, effect, event, occurrence or
development that (i) results or is reasonably likely to result in a reduction in
annual EBIT (earnings before interest and taxes) of Borrower and its
subsidiaries, on a consolidated basis, of $500,000 or more; (ii) precludes
Borrower from performing its non-monetary Obligations in accordance with this
Agreement and the other Credit Documents; (iii) causes a reduction in the value
of the Collateral by more than $500,000 from its value on the date hereof; or
(iv) causes the loss of Lender’s security interest in the Collateral or Lender’s
perfection or priority of such security interests; provided, however, that, in
no event shall any of the following, alone or in combination, be deemed to
constitute, nor taken into account in determining whether a Material Adverse
Effect has occurred: (i) the announcement or pendency of the transactions
contemplated by this Agreement and the other Credit Documents, (ii) compliance
with the terms and conditions of this Agreement and the other Credit Documents,
(iii) any change in accounting requirements or principles or any change in
applicable laws, rules or regulations or the interpretation thereof, (iv) any
litigation or other similar proceeding arising out of or in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby, (v) any change, event, occurrence or development arising from or
relating to

 

3



--------------------------------------------------------------------------------

general business or economic conditions, or (vi) any change, event, occurrence
or development relating to or affecting the technology industry generally. For
the avoidance of doubt, if Borrower’s actual annual EBIT for any 12-month period
reflects a shortfall of $500,000 or more from the projected EBIT set forth in
any of the projections delivered to the Lender pursuant to Section 5.11, such
shortfall, in and of itself, shall not be deemed to constitute a Material
Adverse Effect.

“Maturity Date” means the earlier to occur of (i) March 31, 2010, and (ii) the
date on which written demand is made by Lender in accordance with
Section 2.3(c).

“New Commitment” has the meaning set forth in Recital C.

“New Commitment Loans” has the meaning set forth in Section 2.1(a).

“New Commitment Note” has the meaning set forth in Section 2.1(b).

“Obligations” means, collectively, the Restated Debt, the New Commitment, all
other advances, debts, liabilities, obligations, guaranties, covenants, duties
and indebtedness at any time owing by Borrower to Lender, whether evidenced by
this Agreement, the Promissory Notes, any other Credit Document or any note or
other instrument or document, whether arising from an extension of credit, loan,
guaranty, indemnification or otherwise, whether direct or indirect (including,
without limitation, those acquired by assignment and any participation by Lender
in Borrower’s debts owing to others), absolute or contingent, due or to become
due, including without limitation all interest, fees, charges, expenses,
attorneys’ fees and accountants’ fees chargeable to Borrower or payable by
Borrower thereunder.

“Outstanding Interest” has the meaning set forth in Recital B.

“Outstanding Principal” has the meaning set forth in Recital B.

“Outstanding Debt” has the meaning set forth in Recital B.

“Permitted Liens” has the meaning set forth in the Security Agreement.

“Person” means an individual, a partnership, a corporation (including a business
trust), a joint stock company, an unincorporated association, a limited
liability company, a joint venture, a trust or other entity or a Governmental
Authority.

“Prior Secured Promissory Notes” has the meaning set forth in Recital A.

“Promissory Notes” means, collectively, the New Commitment Note and the Secured
Convertible Promissory Note.

“Proposals” has the meaning set forth in Section 7.1.

“Registration Rights Agreement” has the meaning set forth in Section 5.6.

“Requirement of Law” applicable to any Person means (i) the articles or
certificate of incorporation and by-laws, partnership agreement or other
organizational or

 

4



--------------------------------------------------------------------------------

governing documents of such Person, (ii) any rule of any Governmental Authority
applicable to such Person, (iii) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (iv) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Restated Debt” has the meaning set forth in Section 2.2(a).

“Schedules” means and includes all schedules attached hereto, including the
Schedule of Exceptions.

“Secretary Certificate” has the meaning set forth in Section 5.9.

“Secured Convertible Promissory Note” has the meaning set forth in
Section 2.2(b).

“Security Agreement” has the meaning set forth in Section 5.3.

“Securities” means collectively the Promissory Notes and the shares of Common
Stock issuable upon conversion thereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Special Committee” means the special committee of the Board of Directors of
Borrower consisting of Gerald A. Fallon and Peter H. Collins.

“Stockholder Meeting” means the 2009 annual meeting of stockholders of Borrower.

“Taxes” has the meaning set forth in Section 2.5.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Florida; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Secured Party’s Lien on any Collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Florida, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

2. New Commitment and Restructuring of Outstanding Debt.

2.1 New Commitment.

(a) Subject to the terms and conditions of this Agreement, the Lender agrees to
advance to Borrower from time to time during the period from and including the
Closing Date to anytime at least 5 Business Days immediately prior to the
Maturity Date loans in an aggregate principal amount of up to the New Commitment
in immediately available funds.

 

5



--------------------------------------------------------------------------------

The Company shall repay the principal amount of such loans (collectively, the
“New Commitment Loans”), together with all accrued and unpaid interest thereon,
in full upon demand by Lender any time after the Maturity Date. The Company
shall request each New Commitment Loan by delivering to the Lender: (i) an
irrevocable written notice specifying; (ii) the principal amount of such
requested New Commitment Loan which shall be in a minimum amount of $50,000 or
an integral multiple of $25,000 in excess thereof; (iii) the date of the
requested New Commitment Loan (which shall be a Business Day not sooner than 5
Business Days prior to the date of such notice); and (iv) a written
certification from an executive officer of the Company certifying that, on and
as of the date of the requested New Commitment Loan (I) the representations and
warranties of Borrower contained in the Credit Documents remain true and correct
in all material respects, and (II) no Event of Default has occurred or is
continuing. Without the consent of the Lender, Borrower may not request more
than one New Commitment Loan in any week. Borrower may repay the New Commitment
Loans at any time without any penalty or premium. New Commitment Loans once
repaid may be borrowed in the form of New Commitment Loans hereunder at any time
prior to the Maturity Date, provided that the aggregate principal amount of all
New Commitment Loans outstanding at any time shall not exceed the amount of the
New Commitment.

(b) The terms and conditions of the New Commitment Loans shall be set forth in a
secured convertible promissory note in the form attached hereto as Exhibit A
(the “New Commitment Note”), appropriately completed, to be executed and
delivered by Borrower to the Lender on or prior to the Closing Date.

(c) The original principal amount of the New Commitment Note shall equal the sum
of the New Commitment. The outstanding principal amount of the New Commitment
Note shall be due and payable in full upon demand at any time on or after the
Maturity Date. The accrued and unpaid outstanding interest on the New Commitment
Note shall be due and payable in quarterly installments as set forth in the New
Commitment Note.

(d) The proceeds of each New Commitment Loan shall only be used by Borrower for
its general corporate purposes and to pay any interests installments due under
the Promissory Notes.

2.2 Restructuring of the Outstanding Debt.

(a) Subject to the terms and conditions of this Agreement, on the Closing Date
the Lender agrees to restructure the Outstanding Debt by changing the repayment
terms thereof from being currently due and payable in full upon demand by Lender
to being due and payable in full upon demand by Lender at any time after the
Maturity Date (such restated Outstanding Debt, the “Restated Debt”).

(b) The terms and conditions of the Restated Debt shall be set forth in a
secured promissory note in the form attached hereto as Exhibit B (the “Secured
Convertible Promissory Note”), appropriately completed, to be executed and
delivered by Borrower to the Lender on or prior to the Closing Date.

 

6



--------------------------------------------------------------------------------

(c) The original principal amount of the Secured Convertible Promissory Note
shall equal the sum of the Outstanding Debt (i.e., $35,654,160). The outstanding
principal amount of the Secured Convertible Promissory Note shall be due and
payable in full upon demand at any time on or after the Maturity Date. The
accrued and unpaid outstanding interest on the Secured Convertible Promissory
Note shall be due and payable in quarterly installments as set forth in the
Secured Convertible Promissory Note.

2.3. Conversion Feature and Accelerated Maturity Date.

(a) At the option of Lender, the outstanding principal and interest amount of
any Promissory Note, or any portion thereof, shall become convertible into
Common Stock at the Conversion Price.

(b) It shall be a condition precedent to the Promissory Notes becoming
convertible in accordance with the terms thereof (the “Conversion Feature”),
that the Proposals be approved at the Stockholder Meeting by the affirmative
vote in person or by proxy of a majority of the outstanding shares of Common
Stock beneficially owned by all of the Disinterested Stockholders
(“Disinterested Stockholder Approval”). As a part of the proxy statement issued
for the Stockholder Meeting, Borrower shall have received approval of the
Conversion Feature by a majority of the independent and disinterested directors
of Borrower, and shall have received an opinion issued by an independent and
reputable financial advisor as to the fairness from a financial point of view,
to the Disinterested Stockholders, of the Conversion Feature.

(c) In the event Borrower does not obtain Disinterested Stockholder Approval of
the Conversion Feature, then the Promissory Notes shall not become convertible
and the entire outstanding principal amount and unpaid and accrued interest
under the Promissory Notes shall immediately become due and payable in full upon
demand by Lender at any time on or after the date of such Stockholder Meeting.

2.4 Closing. Subject to the terms and conditions of this Agreement, the Closing
shall take place on April 4, 2008, unless otherwise agreed in writing by both
parties (the “Closing Date”). At the Closing, Borrower and Lender shall take
such actions and execute and deliver such agreements and other instruments and
documents as set forth in Sections 5 and 6 respectively and as necessary or
appropriate to effect the transactions contemplated by this Agreement and the
other Credit Documents in accordance with the terms hereof and thereof.

2.5 Taxes on Payments. All payments made by Borrower under this Agreement, the
Promissory Notes, and the other Credit Documents shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp, documentary or other taxes, any duties, or any other
levies, imposts, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
(except net income taxes and franchise taxes in lieu of net income taxes imposed
on Lender by its jurisdiction of incorporation) (all such non-excluded taxes,
duties, levies, imposts, charges, fees, deductions and withholdings being
hereinafter called “Taxes”). If any Taxes are required to be withheld from any
amounts payable to Lender hereunder or under the other Credit Documents, the
amounts so payable to Lender shall be

 

7



--------------------------------------------------------------------------------

increased to the extent necessary to yield to Lender (after payment of all
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement and the other Credit Documents. Whenever
any Taxes are payable by Borrower, as promptly as possible thereafter, Borrower
shall send to Lender a certified copy of an original official receipt received
by Borrower showing payment thereof. If Borrower fails to pay any Taxes when due
to the appropriate taxing authority or fails to remit to Lender the required
receipts or other required documentary evidence, Borrower shall indemnify Lender
for any taxes, interest or penalties that may become payable by Lender as a
result of any such failure. The obligations of Borrower under this Section 2.5
shall survive the payment and performance of the Obligations and the termination
of this Agreement.

2.6 Security Agreement. Borrower’s payment and performance obligations under
this Agreement, the Promissory Notes, and the other Credit Documents are secured
by all of the personal property assets of Borrower in accordance with the terms
of Security Agreement. The grant of security interest in the Collateral (as
defined in the Security Agreement) will continue to secure Borrower’s
obligations to pay the Outstanding Debt as restructured into the Restated Debt
along with Borrower’s obligations to pay the New Commitment Loans.

3. Representations and Warranties of Borrower. In order to induce Lender to
enter into this Agreement and to restructure the Outstanding Debt and make the
New Commitment, Borrower represents and warrants to Lender as follows (except as
set forth on a Schedule of Exceptions attached hereto as Schedule 3 and
delivered separately by the Borrower to Lender, which exceptions shall be deemed
to be representations and warranties as if made hereunder), and Borrower
covenants that the following representations will continue to be true, and that
Borrower will at all times comply with all of the following covenants:

3.1 Corporate Existence. Borrower is and will continue to be, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Borrower’s organizational identification number issued by the State of Delaware
is and will continue to be #2578459. To the best of Borrower’s knowledge,
Borrower is and will continue to be qualified and licensed to do business in all
jurisdictions in which any failure to do so could reasonably be expected to
result in a Material Adverse Effect.

3.2 Legal Authority. The execution, delivery and performance by Borrower of this
Agreement and the other Credit Documents, the consummation of the transactions
contemplated thereby and issuance and delivery of the Securities (a) are within
the corporate power of Borrower, and (b) have been duly authorized by all
necessary corporate actions on the part of Borrower.

3.3 Enforceability. Each of this Agreement and the other Credit Documents
executed, or to be executed, by Borrower has been, or will be, duly executed and
delivered by Borrower and constitutes, and will constitute, a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

8



--------------------------------------------------------------------------------

3.4 No Contravention. Except as set forth on Schedule 3.4, the execution and
delivery by Borrower of this Agreement and the other Credit Documents executed
by Borrower and the performance and consummation of the transactions
contemplated thereby do not (a) violate any Requirement of Law applicable to
Borrower; (b) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any contractual obligation of
Borrower; or (c) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
such Borrower (except such Liens as may be created in favor of Lender pursuant
to this Agreement and the other Credit Documents).

3.5 Approvals. Except as set forth on Schedule 3.5, no consent, approval, order
or authorization of, or registration, declaration or filing with, any
Governmental Authority or other Person (including, without limitation, the
stockholders of any Person) is required in connection with the execution and
delivery of this Agreement and the other Credit Documents executed by Borrower
or the performance or consummation of the transactions contemplated hereby and
thereby, except for those which have been made or obtained and are in full force
and effect, the Disinterested Stockholder Approval required by Section 7.2
hereof.

3.6 Valid Issuance of Securities. The Securities, when issued and delivered in
accordance with the terms of the Credit Documents for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
this Agreement, the Registration Rights Agreement or applicable state and
federal securities laws. The Securities will be issued in compliance with all
applicable federal and state securities laws. Subject to the Company having a
sufficient number of authorized shares of Common Stock at the time of
conversion, the Common Stock issuable upon conversion of the Secured Convertible
Promissory Note has been duly and validly reserved for issuance.

3.7 No Violation or Default. Except as disclosed and set forth in Schedule 3.7,
Borrower is not in violation of or in default with respect to (a) any
Requirement of Law applicable to Borrower or (b) any contractual obligation of
Borrower (nor is there any waiver in effect which, if not in effect, would
result in such a violation or default), where, in each case, such violation or
default is reasonably likely to have a Material Adverse Effect.

3.8 Intellectual Property. To the best of Borrower’s knowledge, Borrower owns or
possesses sufficient legal rights to all Intellectual Property necessary for its
business as now conducted and as presently contemplated to be conducted without
any conflict with, or infringement of, the rights of others. Except as set forth
on Schedule 3.8, there are no outstanding options, licenses, or agreements of
any kind relating to the foregoing, nor is Borrower bound by or a party to any
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, proprietary rights and processes of any other person or entity
except, in any case, options, licenses, or agreements entered into by Borrower
in the ordinary course of business. Borrower has not received any communications
alleging that Borrower has violated or, by conducting its business, would
violate any of the patents, trademarks, service marks, tradenames, copyrights,
trade secrets or other proprietary rights or processes of any other Person.
Borrower is not aware that any of its employees is obligated under any contract
(including licenses,

 

9



--------------------------------------------------------------------------------

covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of such employee’s best efforts to promote the interest
of Borrower or that would conflict with Borrower’s business. Neither the
execution or delivery of this Agreement, nor the carrying on of Borrower’s
business by the employees of Borrower, nor the conduct of Borrower’s business as
proposed, will, to Borrower’s knowledge, conflict with or result in a breach of
the terms, conditions, or provisions of, or constitute a default under, any
contract, covenant or instrument under which any such employee is now obligated.
Borrower does not believe it is or will be necessary to use any inventions of
any of its employees (or persons it currently intends to hire) made prior to
their employment by Borrower.

3.9 Title to Collateral; Permitted Liens. Borrower is now, and will at all times
in the future be, the sole owner of all the Collateral, except for items of
Equipment which are leased by Borrower. The Collateral now is and will remain
free and clear of any and all Liens, charges, security interests, encumbrances
and adverse claims, except for Permitted Liens and the Liens granted to Lender
pursuant to the Security Agreement. Except as otherwise set forth on Schedule
3.9, Lender now has, and will continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral, subject only to the
Permitted Liens, and Borrower will at all times defend Lender and the Collateral
against all claims of others. Except to the extent previously disclosed to
Lender, none of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest (whether as
owner, bailee, mortgagee, beneficiary under a deed of trust, Lien or otherwise),
upon request of Lender, Borrower shall use its commercially reasonable efforts
to cause such third party to execute and deliver to Lender, in form acceptable
to Lender, such waivers, acknowledgements and subordinations as Lender shall
specify, so as to ensure that Lender’s rights in the Collateral are, and will
continue to be, superior to the rights of any such third party and so as to
acknowledge that such Person holds such Collateral for the benefit of Lender
pursuant to Section 9-313(c) of the UCC. Borrower will keep in full force and
effect, and will comply with all the terms of, any lease of real property where
any of the Collateral now or in the future may be located.

3.10 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address books and records which are complete and accurate in all material
respects.

3.11 Litigation. Except as disclosed and set forth on the Schedule 3.11, there
is no claim, suit, litigation, proceeding or investigation pending or (to best
of Borrower’s knowledge) threatened by or against or affecting Borrower in any
court or before any Governmental Authority (or any basis therefor known to
Borrower) which may result, either separately or in the aggregate, in any
Material Adverse Effect. Borrower will promptly inform Lender in writing of any
claim, proceeding, litigation or investigation in the future threatened or
instituted by or against Borrower involving any claim.

 

10



--------------------------------------------------------------------------------

3.12 Financial Condition, Statements and Reports. Except as set forth on
Schedule 3.12, all financial statements now or in the future delivered to Lender
have been, and will be, prepared in conformity with generally accepted
accounting principles and now and in the future will present fairly, in all
material respects, the financial condition and results of operations of
Borrower, at the times and for the periods therein stated. Between the last date
covered by any such statement provided to Lender and the date hereof, there has
been no Material Adverse Effect.

3.13 Tax Returns and Payments; Pension Contributions. Except as set forth on
Schedule 3.13, Borrower has timely filed, and will timely file, all tax returns
and reports required by foreign, federal, state and local law, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
Borrower may, however, defer payment of any contested taxes, provided that
Borrower (a) in good faith contests Borrower’s obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Lender in writing of the commencement of, and any material
development in, the proceedings, and (c) posts bonds or takes any other steps
required to keep the contested taxes from becoming a Lien upon any of the
Collateral. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Authority.

3.14 Compliance with Law. Borrower has complied, and will comply, in all
material respects, with all provisions of all foreign, federal, state and local
laws and regulations relating to Borrower, including, but not limited to, those
relating to Borrower’s ownership of real or personal property, the conduct and
licensing of Borrower’s business, and all environmental matters. The
representations and warranties set forth in this Section 3.14 shall not be
deemed or construed to apply to any matter covered by the representations and
warranties set forth in Sections 3.6 or 3.7.

3.15 Accuracy of Information Furnished. The Credit Documents and the other
certificates, statements and information (excluding projections) furnished by
Borrower in connection with the Credit Documents and the transactions
contemplated thereby, taken as a whole, do not intentionally contain any untrue
statement of a material fact and do not intentionally omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. All projections furnished by
Borrower in connection with the Credit Documents and the transactions
contemplated thereby have been based upon reasonable assumptions and represent,
as of their respective dates of presentations, Borrower’s good faith estimates
of the future performance of Borrower.

4. Representations and Warranties of Lender. Lender hereby represents and
warrants to Borrower that:

4.1 Legal Authority. The execution, delivery and performance by Lender of each
Credit Document executed, or to be executed, by Lender and the consummation of
the transactions contemplated thereby (a) are within the power of Lender and
(b) have been duly authorized by all necessary actions on the part of Lender.

 

11



--------------------------------------------------------------------------------

4.2 Enforceability. Each Credit Document executed, or to be executed, by Lender
has been, or will be, duly executed and delivered by Lender and constitutes, or
will constitute, a legal, valid and binding obligation of Lender, enforceable
against Lender in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

4.3 No Contravention. The execution and delivery by Lender of the Credit
Documents executed by Lender and the performance and consummation of the
transactions contemplated thereby do not violate any Requirement of Law
applicable to Lender.

4.4 Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including, without limitation, the stockholders of any Person) is required in
connection with the execution and delivery of the Credit Documents executed by
Lender or the performance or consummation of the transactions contemplated
thereby, except for those which have been made or obtained and are in full force
and effect.

4.5 Purchase Entirely for Own Account. This Agreement is made with Lender in
reliance upon Lender’s representation to Borrower, which by Lender’s execution
of this Agreement, Lender hereby confirms, that the Securities to be acquired by
Lender will be acquired for investment for Lender’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of any applicable securities laws, and that Lender has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Lender further represents
that Lender does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities. Lender has
not been formed for the specific purpose of acquiring any of the Securities.

4.6 Knowledge. Lender is aware of Borrower’s business affairs and financial
condition and has acquired sufficient information about Borrower to reach an
informed and knowledgeable decision to acquire the Securities.

4.7 Accredited Investor. Lender is an Accredited Investor.

5. Conditions to Lender’s Obligations at Closing. The obligations of Lender
under this Agreement are subject to the fulfillment, on or before the Closing
Date, of each of the following conditions, unless otherwise waived in writing by
Lender in its sole discretion:

5.1 Representations and Warranties. The representations and warranties of
Borrower contained in Section 3 of this Agreement and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Closing Date.

 

12



--------------------------------------------------------------------------------

5.2 Performance. Borrower shall have performed and complied in all material
respects with all material covenants, agreements, obligations and conditions
contained in all of this Agreement and the other Credit Documents that are
required to be performed or complied with by it on or before the Closing Date.

5.3 Security Agreement. Borrower shall have executed and delivered to Lender the
Amended and Restated Security Agreement in the form attached hereto as Exhibit C
(the “Security Agreement”).

5.4 Compliance Certificate. President of Borrower shall have delivered to Lender
a certificate, dated as of the Closing Date, in substantially the form attached
hereto as Exhibit D (the “Compliance Certificate”), certifying that the
conditions specified in Sections 5.1 and 5.2 have been fulfilled.

5.5 Promissory Notes. Borrower shall have executed and delivered to Lender the
Promissory Notes in favor of Lender, or any of its Affiliates as Lender may
designate.

5.6 Registration Rights Agreement. Lender and Borrower shall have entered into a
registration rights agreement in substantially the form attached hereto as
Exhibit E (as amended, restated or otherwise modified from time to time, the
“Registration Rights Agreement”).

5.7 Legal Requirements. All Requirements of Law by all Governmental Authorities
that are required in connection with the lawful issuance of the Secured
Convertible Promissory Note pursuant to this Agreement shall be obtained and
effective as of the Closing Date.

5.8 Legal Opinion. Lender shall have received from Fowler White Boggs Banker
P.A., counsel for Borrower, an opinion, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit F.

5.9 Secretary Certificate. The Secretary of Borrower shall have delivered to
Lender at the Closing a certificate in substantially the form attached hereto as
Exhibit G (the “Secretary Certificate”) certifying (i) the Certificate of
Incorporation, (ii) the Bylaws of Borrower, and (iii) resolutions of the Board
of Directors of Borrower approving this Agreement and the other Credit Documents
and the transactions contemplated hereby and thereby, including the approval of
a majority of the independent and disinterested directors of Borrower.

5.10 Lien Searches. Lender shall have received from Borrower copies of UCC Lien
searches to confirm that Lender retains a valid and continuing first priority,
perfected security interest in the Collateral, with results thereof satisfactory
to Lender in Lender’s sole and absolute discretion.

5.11 Financial Information. Borrower shall have delivered to Lender (i) a draft
of its Form 10-K for the period ending December 31, 2007, (ii) projected
Consolidated Statements of Operations for five (5) quarters beginning with Q1
2008 and ending with Q1 2009, (iii) a Consolidated Balance Sheet as of
December 31, 2007, (iv) projected Consolidated Balance Sheets as of the end of
each of the five (5) quarters beginning with Q1 2008 and ending with Q1

 

13



--------------------------------------------------------------------------------

2009, (v) Consolidated Statements of Cash Flows for the period ending
December 31, 2007, and (vi) projected Consolidated Statements of Cash Flows for
the five (5) quarters beginning with Q1 2008 and ending with Q1 2009, each of
which Lender shall hold in confidence.

6. Conditions to Borrower’s Obligations at Closing. The obligations of Borrower
under this Agreement are subject to the fulfillment, on or before the Closing
Date, of each of the following conditions, unless otherwise waived in writing by
Borrower in its sole discretion:

6.1 Representations and Warranties. The representations and warranties of Lender
contained in Section 4 shall be true and correct in all material respects on and
as of the Closing Date.

6.2 Performance. All covenants, agreements and conditions contained in this
Agreement and the other Credit Documents to be performed by Lender on or prior
to the Closing Date shall have been performed or complied with in all material
respects.

6.3 Prior Secured Promissory Notes. Lender shall have returned to Borrower the
Prior Secured Promissory Notes marked “cancelled”; provided, however, that the
execution and delivery of the Secured Convertible Promissory Note shall not
(i) operate as a waiver of any right, power or remedy of Lender under the Prior
Secured Promissory Notes, or (ii) extinguish or impair any obligations of
Borrower under the Prior Secured Promissory Notes.

6.4 Legal Requirements. All Requirements of Law by all Governmental Authorities
that are required in connection with the lawful issuance of the Secured
Convertible Promissory Note pursuant to this Agreement shall be obtained and
effective as of the Closing Date.

7. Covenants of Borrower.

7.1 Stockholder Meeting. Borrower agrees to include in the Stockholder Meeting:
(i) a proposal to approve the Conversion Feature and (ii) a proposal to increase
the number of authorized shares of Common Stock under the Certificate of
Incorporation from 300,000,000 to a sufficient number of authorized shares of
Common Stock required by Lender in order to provide for conversion of Promissory
Notes into shares of Common Stock in accordance with the terms of this Agreement
(collectively, the “Proposals”). As a part of the proxy statement to be issued
for the Stockholder Meeting, Borrower shall have received approval of the
Conversion Feature by a majority of the independent and disinterested directors
of Borrower, and shall have received an opinion issued by an independent and
reputable financial advisor as to the fairness, from a financial point of view,
to the Disinterested Stockholders, of the Conversion Feature.

7.2 Management and Board Support. The management and Board of Directors of the
Company, including the Special Committee, but not including Dr. Bryan J. Zwan,
shall support the Proposals and shall use commercially reasonable efforts to
obtain stockholder approval of the Proposals, including Disinterested
Stockholder Approval.

7.3 Financial Advisory. Borrower shall engage a financial or accounting advisory
firm acceptable to Lender to assist Borrower in strengthening its financial
reporting and control functions as recommended by the Borrower’s independent
auditors within sixty (60) days following the Closing Date.

 

14



--------------------------------------------------------------------------------

7.4 Fairness Opinion. Prior to the Stockholder Meeting, Borrower shall provide
Lender a copy of an opinion, in a form acceptable to Lender, issued to Borrower
and the Special Committee by an independent and reputable financial advisor as
to the fairness, from a financial point of view, to the Disinterested
Stockholders of the Conversion Feature.

8. Miscellaneous.

8.1 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

8.2 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of Lender and Borrower.

8.3 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (a) such provision shall be
excluded from this Agreement, (b) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (c) the balance of the
Agreement shall be enforceable in accordance with its terms.

8.4 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

8.5 Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Borrower or
Lender under this Agreement or the other Credit Documents shall be in writing
and faxed, mailed or delivered, if to Borrower, at Borrower’s address or
facsimile number set forth below, or if to Lender, at the address or facsimile
number set forth below (or to such other facsimile number or address for any
party as indicated in any notice given by that party to the other party). All
such notices and communications shall be effective (a) when sent by an overnight
courier service of recognized standing, on the second Business Day following the
deposit with such service; (b) when mailed, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when faxed, upon confirmation
of receipt:

Lender:

Optel, LLC

3000 Bayport Drive

Tampa, FL 33607

 

15



--------------------------------------------------------------------------------

Tel No. (813) 287-6337

Fax No. (813) 287-2886

Attn: Chief Financial Officer

Borrower:

Digital Lightwave, Inc.

5775 Rio Vista Drive

Clearwater, FL 33760

Tel No. (727) 442-6677

Fax No. (727) 467-0702

Attn: President

In any case where this Agreement authorizes notices, requests, demands or other
communications by Borrower to Lender to be made by telephone or facsimile,
Lender may conclusively presume that anyone purporting to be a person designated
in any incumbency certificate or other similar document received by Lender is
such a person.

8.6 Waivers. The failure of Lender at any time or times to require Borrower to
strictly comply with any of the provisions of this Agreement or any other
present or future agreement between Borrower and Lender shall not waive or
diminish any right of Lender later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement now or in the future
executed by Borrower and delivered to Lender shall be deemed to have been waived
by any act or knowledge of Lender or its agents or employees, but only by a
specific written waiver signed by an authorized officer of Lender and delivered
to Borrower. Borrower waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, instrument, account,
general intangible, document or guaranty at any time held by Lender on which
Borrower is or may in any way be liable, and notice of any action taken by
Lender, unless expressly required by this Agreement.

8.7 Indemnification. To the fullest extent permitted by law, Borrower agrees to
protect, indemnify, defend and hold harmless Lender and its partners, managers,
members, directors, officers and employees and their respective directors,
officers, employees, agents and advisors (“Indemnitees”) from and against any
and all liabilities, losses, damages or expenses of any kind or nature and from
any suits, claims or demands (including in respect of or for reasonable
attorney’s fees and other expenses) arising on account of or in connection with
any matter or thing or action or failure to act by Indemnitees, or any of them,
arising out of or relating to this Agreement and all of the other Credit
Documents or any transaction contemplated thereby, including without limitation
the issuance of the Secured Convertible Promissory Note, except to the extent
such liability arises from the willful misconduct or gross negligence of such
Indemnitee. Upon receiving knowledge of any suit, claim or demand asserted by a
third party that Lender believes is covered by this indemnity, Lender shall give
Borrower notice of the matter and shall defend such action with its own legal
counsel, at Borrower’s sole cost and expense. Lender may also require Borrower
to defend the matter. Any failure or delay of

 

16



--------------------------------------------------------------------------------

Lender to notify Borrower of any such suit, claim or demand shall not relieve
Borrower of its obligations under this Section 8.7 but shall reduce such
obligations to the extent of any increase in those obligations caused solely by
any such failure or delay which is unreasonable. The obligations of Borrower
under this Section 8.7 shall survive the payment and performance of the
Obligations and the termination of this Agreement.

8.8 Benefit of Agreement. The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Lender; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Lender, and any prohibited assignment shall
be void. No consent by Lender to any assignment shall release Borrower from its
liability for the Obligations. Lender may, at any time, sell and assign, or
grant participating interests in, to any other Person not a direct competitor of
Borrower, all or a portion of its rights and obligations under this Agreement
and the other Credit Documents. Borrower agrees that it shall perform such acts,
and provide such information, as Lender may reasonably request to assist Lender
with any such assignment or participation.

8.9 Limitation of Actions. Any claim or cause of action by Borrower against
Lender, its directors, officers, employees, agents, accountants or attorneys,
based upon, arising from, or relating to this Agreement or any other transaction
contemplated hereby or relating hereto, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one year after the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, and the service of a summons and complaint on an officer of
Lender, or on any other person authorized to accept service on behalf of Lender,
within thirty (30) days thereafter. Borrower agrees that such one-year period is
a reasonable and sufficient time for Borrower to investigate and act upon any
such claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of Lender in its sole
discretion. This provision shall survive any termination of this Agreement or
any other present or future agreement.

8.10 Schedule of Exceptions and Exhibits. The Schedules and Exhibits to this
Agreement are hereby incorporated into this Agreement and are hereby made a part
of this Agreement as if set out in full in this Agreement. The representations
and warranties of Borrower set forth in this Agreement are made and given
subject to the disclosures contained in the Schedule of Exceptions delivered in
connection herewith. Borrower shall not be deemed to be in breach of any such
representations and warranties (and no claim of right to indemnification shall
lie in respect thereof) in respect of any such matter so disclosed in the
Schedule of Exceptions. Where brief particulars only of a matter are set out or
referred to in the Schedule of Exceptions, or a reference is made to a
particular part only of a disclosed document, full particulars of the matter and
the full contents of the document are deemed to be disclosed provided that the
document in its entirety has been provided to the Lender as of the date of this
Agreement. The specific disclosures set forth in the Schedules have been
organized to correspond to section references in this Agreement to which the
disclosure may be most likely to relate, but such disclosure shall apply to and
shall be deemed to be exceptions to or modifications or qualifications of all
representations and warranties contained herein to the extent applicable. Lender
shall be deemed to be aware of and there are deemed to have been

 

17



--------------------------------------------------------------------------------

disclosed to Lender as if herein set forth (i) all matters fairly disclosed or
referred to or contained in this Agreement and in all documents specifically
referred to therein and (ii) the contents of and all matters referred to in the
documents specifically listed in the Schedules and provided to Lender. No
reference to or disclosure of any item or other matter in the Schedules shall be
construed as an admission or indication that such item or other matter is
material or that such item or other matter is required to be referred to or
disclosed in the Schedules. No disclosure in the Schedules relating to any
possible breach or violation of any agreement, law or regulation shall be
construed as an admission or indication that any such breach or violation exists
or has actually occurred.

8.11 Section Headings; Construction. Section headings are only used in this
Agreement for convenience. Borrower and Lender acknowledge that the headings may
not describe completely the subject matter of the applicable section, and the
headings shall not be used in any manner to construe, limit, define or interpret
any term or provision of this Agreement. The term “including”, whenever used in
this Agreement, shall mean “including (but not limited to)”. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Lender or Borrower under any rule of construction or otherwise.

8.12 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Lender and Borrower
shall be governed by the laws of the State of Florida. As a material part of the
consideration to Lender to enter into this Agreement, Borrower (i) agrees that
all actions and proceedings relating directly or indirectly to this Agreement
shall, at Lender’s option, be litigated in courts located within Pinellas
County, Florida and that the exclusive venue therefor shall be Pinellas County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

8.13 MUTUAL WAIVER OF JURY TRIAL. BORROWER AND LENDER EACH HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY CONDUCT, ACTS OR OMISSIONS
RELATING TO THIS AGREEMENT OF LENDER OR BORROWER OR ANY OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

The parties have executed this Credit and Restructuring Agreement as of the date
first written above.

 

BORROWER: Digital Lightwave, Inc., a Delaware corporation By:  

/s/ Kenneth T. Myers

  Kenneth T. Myers   President LENDER: Optel Capital, LLC, a Delaware limited
liability company By:  

/s/ Al Zwan

Name:   Al Zwan Title:   President

SIGNATURE PAGE TO CREDIT AND RESTRUCTURING AGREEMENT



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit A -

   Form of New Commitment Note Exhibit B -    Form of Secured Convertible
Promissory Note Exhibit C -    Form of Security Agreement Exhibit D -    Form of
Compliance Certificate Exhibit E -    Form of Registration Rights Agreement
Exhibit F -    Form of Legal Opinion of Fowler White Exhibit G -    Form of
Secretary Certificate LIST OF SCHEDULES Schedule A -    Prior Secured Promissory
Notes Schedule 3 -    Schedule of Exceptions Schedule 3.4 -    No Contravention
Schedule 3.5 -    Approvals Schedule 3.7 -    Violations or Defaults of
Obligations Schedule 3.8 -    Intellectual Property Schedule 3.9 -    Title to
Collateral Schedule 3.11 -    Litigation Schedule 3.12 -    Financial Statements
Schedule 3.13 -    Tax Returns and Payments



--------------------------------------------------------------------------------

Exhibit A

Form of New Commitment Note



--------------------------------------------------------------------------------

Exhibit B

Form of Secured Convertible Promissory Note



--------------------------------------------------------------------------------

Exhibit C

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Exhibit E

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit F

Form of Legal Opinion of Fowler White



--------------------------------------------------------------------------------

Exhibit G

Form of Secretary Certificate



--------------------------------------------------------------------------------

Schedule A

Prior Secured Promissory Notes

 

Date of Borrowing

  Outstanding
Principal
Balance  

October 1, 2004

  360,000  

October 14, 2004

  300,000  

October 15, 2004

  1,000,000  

November 10, 2004

  2,300,000  

November 24, 2004

  475,000  

January 28, 2005

  400,000  

February 11, 2005

  2,200,000  

February 25, 2005

  1,000,000  

March 11, 2005

  700,000  

March 23, 2005

  1,500,000  

April 14, 2005

  375,000  

April 28, 2005

  600,000  

May 12, 2005

  650,000  

May 26, 2005

  600,000  

June 15, 2005

  425,000  

June 29, 2005

  475,000  

July 14, 2005

  700,000  

August 12, 2005

  375,000  

August 31, 2005

  1,870,000  

September 14, 2005

  500,000  

September 29, 2005

  775,000  

November 21, 2005

  700,000  

December 8, 2005

  250,000  

December 12, 2005

  500,000  

December 23, 2005

  800,000  

January 20, 2006

  300,000  

January 23, 2006

  328,773  

February 2, 2006

  328,773  

February 13, 2006

  500,000  

February 15, 2006

  180,000  

March 1, 2006

  200,000  

March 14, 2006

  150,000  

March 29, 2006

  660,000  

March 31, 2006

  300,000  

April 13, 2006

  900,000  

April 18, 2006

  200,000  

April 25, 2006

  300,000  

May 15, 2006

  2,100,000  

July 12, 2006

  200,000  

July 18, 2006

  420,404  

August 4, 2006

  234,965  

October 4, 2006

  269,931  



--------------------------------------------------------------------------------

December 27, 2006

    242,331  

May 11, 2007

    225,000  

June 1, 2007

    230,000  

August 13, 2007

    (225,000 )

December 14, 2007

    600,000  

February 5, 2008

    (230,000 )

February 20, 2008

    (300,000 )        

Total outstanding

  $ 27,945,177  



--------------------------------------------------------------------------------

Schedule 3

Schedule of Exceptions



--------------------------------------------------------------------------------

Schedule 3.4

No Contravention



--------------------------------------------------------------------------------

Schedule 3.5

Approvals



--------------------------------------------------------------------------------

Schedule 3.7

Violations or Defaults of Obligations



--------------------------------------------------------------------------------

Schedule 3.8

Intellectual Property



--------------------------------------------------------------------------------

Schedule 3.9

Title to Collateral



--------------------------------------------------------------------------------

Schedule 3.11

Litigation



--------------------------------------------------------------------------------

Schedule 3.12

Financial Statements



--------------------------------------------------------------------------------

Schedule 3.13

Tax Returns and Payments